        Case 2:20-cv-00544-RJC-LPL Document 9 Filed 04/22/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GREGORY BACON,                                )
                                              )
                       Petitioner,            )      Civil Action No. 2:20-cv-544
                                              )
               v.                             )      Judge Robert J. Colville
                                              )      Magistrate Judge Lisa Pupo Lenihan
LEE ESTOCK and THE ATTORNEY                   )
GENERAL OF THE STATE OF                       )
PENNSYLVANIA,                                 )
                                              )
                       Respondents.           )


                                      ORDER OF COURT

       Before the Court is the Petition for Writ of Habeas Corpus (ECF No. 6) filed by Petitioner

Gregory Bacon. On April 2, 2021, the Honorable Lisa Pupo Lenihan issued a Report and

Recommendation (ECF No. 8) in which she recommended that the Petition for Writ of Habeas

Corpus be dismissed as an unauthorized second or successive petition over which this Court lacks

jurisdiction and that a certificate of appealability be denied. Objections to Judge Lenihan’s Report

and Recommendation were due by April 19, 2021. No objections were filed, and the matter is

now ripe for disposition.

       The district court must make a de novo determination of those portions of the Report and

Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(C); see also Henderson v.

Carlson, 812 F.2d 874, 877 (3d Cir. 1987). This Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge. The district court judge

may also recommit the matter to the magistrate judge with instructions.
        Case 2:20-cv-00544-RJC-LPL Document 9 Filed 04/22/21 Page 2 of 3




       Upon review of the April 2, 2021 Report and Recommendation and Petitioner’s Petition

and Brief in Support (ECF No. 7), as well as a review of the entire record in this matter, it is hereby

ORDERED as follows:

       The Court accepts and adopts Judge Lenihan’s Report and Recommendation as the opinion

of the Court. It is hereby ORDERED that Petitioner’s Petition for Writ of Habeas Corpus is

DISMISSED as an unauthorized petition over which this Court lacks jurisdiction. The Court finds

that, because Petitioner has not made a substantial showing of the denial of a constitutional right

or shown that jurists of reason would disagree that his Petition is an unauthorized second or

successive petition, Petitioner is not entitled to the issuance of a certificate of appealability.

Accordingly, it is hereby further ORDERED that a certificate of appealability is DENIED.

       The denial of a certificate of appealability does not prevent Petitioner from appealing the

order denying his petition so long as he seeks, and obtains, a certificate of appealability from the

court of appeals. See Fed.R.App.P. 22(b)(1), (2). IT IS FURTHER ORDERED that, pursuant to

Rule 4(a)(1) of the Federal Rules of Appellate Procedure, Petitioner has thirty (30) days to file a

notice of appeal as provided by Rule 3 of the Federal Rules of Appellate Procedure. The Clerk of

Court shall mark this case CLOSED.



                                               BY THE COURT:

                                               /s/ Robert J. Colville
                                               Robert J. Colville
                                               United States District Judge



Dated: April 22, 2021
       Case 2:20-cv-00544-RJC-LPL Document 9 Filed 04/22/21 Page 3 of 3




cc:

Gregory Bacon
HK7240
SCI Pine Grove
189 Fyock Road
Indiana, PA 15701
